Citation Nr: 18100223
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 11-29 029
DATE:	March 30, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The claim of entitlement to service connection for a lumbosacral spine condition is remanded for additional development.
The Veteran served on active duty with the United States Marine Corps from October 1985 to September 1990.
This matter comes before the Board of Veterans Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.
In a July 2016 Board decision, this matter was remanded for additional development to include scheduling the Veteran for an updated VA examination.  More specifically, the decision noted that the March 2015 and December 2012 Compensation and Pension Examinations failed to address the Veterans contention that his position as a postal carrier caused his existing mechanical low back injury, previously asymptomatic, to flare-up due to aggravation.
On examination in January 2017, the Veteran was diagnosed with a lumbosacral strain.  Range of motion testing of the thoracolumbar spine revealed forward flexion limited to 50 degrees, extension limited to 10 degrees, right and left lateral flexion limited to 20 degrees, and right and left lateral rotation limited to 30 degrees.  Flare-ups of pain were reported however, there was no evidence of pain with weight-bearing.  No objective evidence of localized tenderness or pain on palpation of the joints or as associated with soft tissue of the thoracolumbar spine was indicated.  Following the clinical evaluation, the examiner opined that the Veterans lumbosacral strain was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. The examiner also noted that there was no evidence of continuity of symptomology from 1993 to 2004. 
Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellants claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  
Here, the Board notes that a remand confers upon an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998).
In this case, the January 2017 examiner failed to comment on the Veterans assertion of aggravation or recurrence of his in-service injury.  Accordingly, a new examination is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See 38 U.S.C. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
As a final matter, the Board notes that the Veterans representation changed on a number of occasions.  However, in a January 2017 statement, it was clarified that the American Legion was not involved with this case and that the Veterans representation was with the Disabled Veterans of America (DAV).  
Accordingly, this matter is REMANDED for the following action:
1.  Obtain an addendum opinion from an appropriate clinician regarding whether the Veterans lumbosacral strain is at least as likely as not related to active service, to include as proximately due to aggravation of an in-service mechanical low back injury.
A complete rationale must be provided for all opinions offered and the Veterans lay assertions must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examination report should include a full discussion as to why this is the case and identify what, if any, additional information might allow for a more definitive opinion.  
2. After completing the development noted above, re-adjudicate the Veterans claim.  If the claim remains denied, the Veteran and his representative should be issue a supplemental statement of the case.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel

